Citation Nr: 0619275	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than November 2, 1990, for a grant of service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1970 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

A May 2001 Board decision denied the veteran's claim for an 
effective date earlier than November 2, 1990, for the grant 
of service connection for schizophrenia.  A May 2002 rating 
decision continued the denial; the May 2002 denial was not 
appealed.


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to an effective 
date earlier than November 2, 1990, for the grant of service 
connection for schizophrenia is legally insufficient.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A May 2001 Board decision denied the veteran's claim of 
entitlement to an effective date earlier than November 2, 
1990, for the grant of service connection for schizophrenia.  
Thereafter, by a May 2002 decision, the RO continued the 
denial.  The veteran was notified of the May 2002 decision, 
but did not file a timely appeal.  Generally, a claim which 
has been previously denied may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105 (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See also 38 C.F.R. § 3.156 (2005).

In cases where an appellant seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, the United States Court of Appeals for Veterans 
Claims (Court) in Lapier v. Brown, 5 Vet. App. 215 (1993), 
held that, even assuming the presence of new and material 
evidence, the reopening of a claim of entitlement to an 
earlier effective date can not result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See also 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2005); 
Leonard v. Nicholson, 405 F.3d 1330 (2005) (when a Board 
decision denying an earlier effective date becomes final, an 
appellant's claim to reopen cannot establish an earlier 
effective date).

The Court has also held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Since the May 2001 Board 
decision denied entitlement to an effective date earlier than 
November 2, 1990, for the grant of service connection for 
schizophrenia, and the RO continued the denial in May 2002, 
the veteran would not be entitled to an earlier effective 
date for the grant of service connection even if he had 
presented new and material evidence.  See Lapier v. Brown, 
5 Vet. App. at 216-17.  Consequently, his claim must be 
denied as legally insufficient.

Although the Board has considered and denied the veteran's 
appeal on a ground different from the RO, that is, whether 
the veteran had submitted new and material evidence to reopen 
his claim rather than whether he is entitled to prevail on 
the underlying merits, he has not been prejudiced by the 
Board's decision.  In conducting a de novo review and 
deciding the claim on the merits, the RO accorded the claim 
greater consideration than was warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand the case to the RO for consideration of 
the issue of whether the veteran had submitted new and 
material evidence with which to reopen the instant claim 
would be fruitless, and, in light of the law and regulations 
cited above, could not result in a determination favorable to 
the veteran.  See VAOPGCPREC 16-92 (July 24, 1992).  In this 
case, the law is dispositive.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  The VCAA sets forth VA's 
duties to notify and assist veterans regarding their claims.  
Because the law, and not the evidence, is dispositive of this 
appeal, application of the provisions of the VCAA would not 
be helpful to the claimant.  No further assistance or 
development in accordance with the VCAA is required in this 
case.  See Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

The application to reopen a claim for an effective date 
earlier than November 2, 1990, for the award of service 
connection for schizophrenia is without legal merit; the 
appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


